Citation Nr: 0328835	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  99-11 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lesions and 
hyperpigmentation of the feet, to include as the result of 
exposure to herbicides. 

2.  Entitlement to service connection for a lung disability, 
to include as the result of exposure to herbicides. 

3.  Entitlement to service connection for diabetes mellitus, 
to include as the result of exposure to herbicides. 

4.  Entitlement to leg pain and numbness of the hands, to 
include as the result of exposure to herbicides. 

5.  Entitlement to service connection for a sleep disorder 
manifested by sleep apnea and insomnia. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disability, to include whether compensation is 
warranted pursuant to the provisions of 38 U.S.C.A. 1151 
(West 2002). 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disability, to include whether compensation is 
warranted pursuant to the provisions of 38 U.S.C.A. 1151 
(West 2002). 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
May 1972.

This matter arises from various rating decisions rendered 
since November 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on April 3, 
2003; a transcript of that proceeding is of record.

After preliminary review, the Board has concluded that the 
issues on appeal are those stated on the cover page of this 
decision.  The Board notes that the issues of the veteran's 
entitlement to service connection for asthma, a heart 
disability, a kidney disability, and arthritis were addressed 
by the RO on a de novo basis.  However, claims for these 
disabilities had previously been denied and had not been 
appealed.  As such, the RO should have determined whether new 
and material evidence had been submitted with regard to these 
disabilities.  Parenthetically, the Board notes that the 
veteran claims compensation for heart and kidney disabilities 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  
The RO has not addressed that matter.  As such, it would be 
premature for the Board to address it at this time.  

Additionally, the Board notes that the veteran was denied 
service connection for a sleep disorder manifested by sleep 
apnea and insomnia.  Although the veteran was issued a 
statement of the case on the question of service connection 
for insomnia, it is unclear as to whether he submitted a 
timely and adequate notice of disagreement with that issue.  
That also must be addressed by the RO prior to further 
appellate disposition regarding the veteran's claim of 
entitlement to service connection for a sleep disorder.  As 
such, those matters will be addressed in greater detail in 
the remand section of this decision.

At his personal hearing held before the undersigned in April 
2003, the veteran raised the additional issue of his 
entitlement to service connection for tinnitus.  That matter 
has not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Nor is it "inextricably intertwined" 
with the other issues on appeal.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  As such, it is referred to the 
RO for all action deemed necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of service connection for lesions 
of the feet with hyperpigmentation, a lung disorder, pain and 
numbness of the hands, and diabetes mellitus has been 
obtained.

2.  The veteran was not exposed to herbicide agents while on 
active duty.

3.  Lesions of the feet with hyperpigmentation, a lung 
disorder, and leg pain and numbness of the hands did not have 
their onset during the veteran's active military service, and 
have not been attributed to an incident of such service.

4.  Diabetes mellitus was not manifested to a compensable 
degree until more than one year following the veteran's 
discharge from service, and has not been attributed to an 
incident of such service.


CONCLUSIONS OF LAW

1.  Lesions of the feet with hyperpigmentation, a lung 
disorder, and bilateral leg pain and numbness of the hands 
were not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Apart from the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims for service 
connection for lesions of the feet with hyperpigmentation, a 
respiratory disorder, bilateral leg pain and hand numbness, 
and diabetes mellitus, along with the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, the veteran was 
notified of the impact of the VCAA on his claim by RO letter 
dated May 21, 2001.  This informed him of detailed 
information about the new rights provided under the VCAA.  
That correspondence also described the evidence needed to 
substantiate his claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The veteran also afforded a 
personal hearing before the undersigned, and was given an 
opportunity to submit additional evidence.  

Thus, the record indicates that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable disposition of the issues that are the subject of 
this decision has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is satisfied.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.

II.  Service Connection for Skin Lesions of the Feet with 
Hyperpigmentation, a Lung Disability, and Bilateral Leg Pain 
and Hand Numbness

The veteran contends that he developed lesions of the feet 
with hyperpigmentation, a lung disorder, and bilateral leg 
pain and hand numbness as a result of his military service.  
More specifically, he asserts that these disorders developed 
as a result of herbicide exposure while he was stationed in 
Panama.  At his personal hearing before the undersigned, he 
indicated that he was assigned to a transmitter site where a 
55-gallon drum of herbicides had been spilled.  He indicated 
that the floor was still wet from the spill, and that he and 
two comrades-in-arms were assigned the duty of cleaning up 
the spill.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disability noted 
during military service and for which continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See 38 C.F.R. § 3.303, 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Alternatively, service connection may be granted for certain 
disabilities when exposure to herbicide agents is 
established.  See 38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  The United States Court of Appeals for 
Veterans Claims has held, however, that "neither the 
statutory nor the regulatory presumption will satisfy the 
current element of [a claim for service connection] where the 
veteran has not developed a condition enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  Moreover, the 
presumptive provisions of law regarding herbicide exposure 
are specifically limited to veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending May 
7, 1975, and who have a disease specified by statute.  See 
38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  In short, the presumptive provisions of 
38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) regarding 
herbicide exposure are not for application for conditions not 
presumed to be related to herbicide exposure.

The facts in this case are as follows.  Service records 
indicate that the veteran did not serve in the Republic of 
Vietnam, and the veteran does not contend otherwise.  The 
veteran's service medical records are negative for either 
complaints or treatment referable to a skin disability of the 
feet during military service.  Similarly, they are negative 
for either complaints or treatment referable to a respiratory 
disability claimed as soft tissue over the lower lung or 
bilateral leg pain and hand numbness.  Of note is that none 
of these disabilities was claimed by the veteran on an 
application for disability compensation submitted in July 
1992.

The veteran underwent a VA general medical examination in 
September 1992.  He complained of numbness in the fingers of 
the left hand that had been sporadic during prior years.  His 
skin was observed to be within normal limits, his chest was 
clear to auscultation and percussion, and neurological 
testing was negative.

The veteran again underwent a VA general medical examination 
in August 1998.  Some scaling of the skin of the feet with 
scattered nevi was observed.  No neurological abnormalities 
were observed.  A chest X-ray taken indicated that the 
veteran's lungs were clear.

Although the record contains additional reports of the 
veteran's private and VA treatment and examination, none 
suggests that any skin abnormality of the veteran's feet, a 
lung disability claimed as soft tissue over the lower lung, 
or bilateral leg pain and numbness of the hands is related to 
the veteran's military service in any way.  Moreover, no 
clinician has related any of these disorders to possible 
exposure to herbicides.  The only opinion of record linking 
the foregoing disorders to military service is contained in 
statements and testimony offered by the veteran.  However, 
the veteran is a layman, and is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Whether, as the veteran believes, he was exposed to 
herbicides while serving in Panama is academic.  Because none 
of the disorders claimed is among those presumed to result 
from herbicide exposure (see 38 U.S.C.A. § 1116(a); 38 C.F.R. 
3.309(e)), and because none of the disorders claimed has been 
medically associated with herbicide exposure or any other 
incident of the veteran's military service, there is no 
reasonable basis upon which to predicate a grant of any of 
the benefits sought.  In this regard, see Wells v. Principi, 
326 F.3d 1381 (Fed.Cir. 2003) (VA's duty to assist veterans 
in developing claims does not include duty to provide the 
veteran with a medical examination and opinion, absent 
evidence of a causal link to service).  

III.  Service Connection for Diabetes Mellitus

The veteran also contends that he developed diabetes mellitus 
as a result of his exposure to herbicides while on active 
duty.  For the sake of brevity, the provisions of 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 
are incorporated herein by reference.  Of note is that type 
II diabetes mellitus is recognized as a disease subject to 
the presumptive provisions of 38 C.F.R. § 3.309(e).  However, 
absent service in the Republic of Vietnam during the 
applicable timeframe, exposure to herbicide agents is not 
presumed.  Instead, it must be demonstrated by the evidence 
of record.

As noted previously, the veteran did not serve in the 
Republic of Vietnam.  Rather, he has indicated in both 
written statements and testimony that he was exposed to a 
herbicide while serving in Panama.  The veteran served in the 
region around Fort Clayton in Panama.  Attempts to verify 
that the veteran was exposed to herbicides during such 
service include inquiry by VA personnel with the Director of 
the Center for Unit Records Research.  The report of that 
contact indicates that Agent Orange was not used at Fort 
Clayton, Panama.  The veteran contends that it was not Agent 
Orange to which he was exposed, but a similar herbicide 
containing dioxin.  Again, this is not confirmed by the 
record.  Although the veteran has submitted various 
literature indicating that hazardous chemicals had been used 
by the United States Government in Panama, none of this 
information establishes that he personally was exposed to 
herbicides.  Absent confirmation of herbicide exposure, 
service connection may be granted only if diabetes mellitus 
was manifested in service or to a compensable degree within 
one year following service, or is clinically linked to an 
incident of military service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service medical records are devoid of any diagnosis or 
treatment referable to diabetes mellitus

During a VA physical examination conducted in April 1997, the 
veteran denied ever having diabetes mellitus.  In October 
2001, the veteran submitted a copy of the blood test 
conducted by VA in September 1999.  This indicated that his 
glucose and creatinine levels were slightly above normal.  A 
statement submitted by the veteran in conjunction with that 
report indicated that that was when he first became aware 
that he had diabetes mellitus.  In the report of similar 
testing conducted in September 2000, the veteran's glucose, 
urea nitrogen, and creatinine levels were all elevated, with 
the former two being well above the normal range.

The foregoing indicates that diabetes mellitus first became 
manifest many years following the veteran's discharge from 
military service.  Moreover, there is no confirmed evidence 
of the veteran's exposure to herbicides during military 
service.  Given this, and given that the clinical evidence of 
record does not otherwise indicate a causal link between the 
disability claimed and an incident of military service, 
service connection for diabetes mellitus is not warranted.  
In reaching this decision, the Board has given due 
consideration to the testimony offered by the veteran 
regarding the chemical spill that he and his comrades-in-arms 
cleaned up.  However, the nature of the chemical involved is 
unknown.  By his own admission, the veteran has indicated 
this to be the case.  Thus, there is no basis to invoke the 
presumptive provisions of 38 C.F.R. § 3.309(e) in deciding 
this matter.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. §§ 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).


ORDER

Service connection for lesions of the feet with 
hyperpigmentation is denied.

Service connection for a lung disability is denied.

Service connection for bilateral leg pain and numbness of the 
hands is denied.

Service connection for diabetes mellitus is denied.





REMAND

As noted in the introduction to this decision, the issues of 
the veteran's entitlement to service connection for asthma, a 
heart disability, a kidney disability, and arthritis were 
previously denied by the RO, and the veteran did not appeal 
those decisions.  As such, the threshold question to be 
answered is whether new and material evidence has been 
received with regard to his claim for service connection for 
those disabilities.  This must be addressed by the RO prior 
to further appellate disposition to ensure that the appellant 
is accorded due process of law.

The veteran has also claimed entitlement to compensation for 
a kidney disorder and a heart disability pursuant to the 
provisions of 38 U.S.C.A. § 1151.  This matter has not been 
addressed by the RO.  Since it is integral to the broader 
question of the veteran's entitlement to service connection 
for these disabilities, the claim should be addressed in 
conjunction with those issues to ensure judicial economy.

Finally, the Board notes that the veteran has claimed service 
connection for a sleep disability manifested by sleep apnea 
and insomnia.  Service connection for insomnia was denied in 
December 2000.  Although the veteran was issued a statement 
of the case regarding that issue in November 2002, the 
question arises as to whether he submitted a timely and 
adequate notice of disagreement with regard to the December 
2000 denial.  If not, then the only matter ready for 
appellate review would be the question of his entitlement to 
service connection for sleep apnea.  Thus, the preliminary 
question of whether the veteran submitted a timely notice of 
disagreement with the denial of service connection for 
insomnia is integral to the broader question of the veteran's 
entitlement to service connection for a sleep disorder.  This 
must be addressed by the RO prior to further appellate 
disposition.

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for a heart disability, 
kidney disease, arthritis, a sleep disorder and asthma are 
referred to the RO for action as follows:

1.  The RO should review the record and 
determine whether new and material 
evidence has been received to reopen any 
or all of the claims of entitlement to 
service connection for asthma, a heart 
disability, a kidney disability, or 
arthritis.  If new and material evidence 
is found to be present with regard to any 
of these disabilities, a de novo review 
regarding such issues should be 
undertaken.

2.  The RO should review the record and 
determine whether a timely and adequate 
notice of disagreement has been received 
from the veteran with regard to his claim 
of entitlement to service connection for 
insomnia.

3.  If any of the benefits that are the 
subject of this REMAND is not granted, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  This should 
include all appropriate laws and 
regulations.  The veteran and his 
representative should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to ensure that the 
veteran has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
that are the subject of this REMAND.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has REMANDED to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                       
____________________________________________
	CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

